FILED
                            NOT FOR PUBLICATION                            DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10146

               Plaintiff - Appellee,             D.C. No. 2:97-cr-00410-ROS

  v.
                                                 MEMORANDUM*
STEVEN RYAN DOCK,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Steven Ryan Dock appeals from the 35-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Dock contends that the district court erred by imposing sentence on the basis

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the need to punish him for his original crime of conviction and his alcoholism.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. Although the court did discuss Dock’s

original crime and alcohol problem, it did so in the context of the section 3583(e)

sentencing factors, particularly the need to protect the public, and did not impose

sentence for punitive purposes. See 18 U.S.C. §§ 3553(a)(2)(C), 3583(e); United

States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (at a revocation

sentencing, district court may consider the history of the violator because section

3583(e) specifically directs courts to consider the history and characteristics of the

defendant). Further, because this was Dock’s third revocation offense, the 35-

month sentence is substantively reasonable. See 18 U.S.C. § 3583(e); United

States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (at a revocation sentencing,

the court may sanction a violator for his breach of the court’s trust).

      AFFIRMED.




                                           2                                    14-10146